Citation Nr: 0118412	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disorder, currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1976 and subsequently for various of periods of active duty 
for training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision which, in 
pertinent part, granted service connection for a residuals of 
a right ankle fracture, rated 10 percent disabling, and for 
bilateral patellofemoral syndrome with a noncompensable 
evaluation.  In a June 2000 decision, the evaluation for his 
right ankle disorder was increased to 20 percent disabling.  
It was also held that there was a 100 percent temporary total 
rating to be assigned.  Thus, this represents a claim for a 
current increased initial rating.  The evaluations for right 
and left patellofemoral syndrome were increased to 10 percent 
for each knee.  The veteran has not indicated he is satisfied 
with these evaluations, and thus the claims are still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues before the Board are taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  




FINDINGS OF FACT

1. The veteran's right ankle disability is currently 
manifested by swelling and tenderness with marked limitation 
of motion of the ankle; X-ray evidence of right ankle 
arthritis has been shown.  

2.  The veteran's right knee and left knee disabilities are 
each manifested by subjective complaints of pain and X-ray 
evidence of arthritis; objective evidence of subluxation or 
dislocation has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5100 et. seq.) 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 
5271(2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5100 et. seq.) 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5260, 5261 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5100 et. seq.); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5260, 5261 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1976 to August 
1976 and subsequently for various periods of active duty for 
training in the Army National Guard.  A review of his service 
medical records reveals a history of right knee pain with a 
diagnosis of right patellofemoral pain syndrome.  He suffered 
a sprain to his left knee during a period of active duty for 
training.  The veteran injured his right ankle after a fall 
during a training exercise.  The diagnosis was comminuted 
bimalleolar fracture with talar subluxation of the right 
ankle.  The veteran underwent several surgeries to treat his 
right ankle condition.  

VA X-ray studies of both knees dated in August 1998 reflect 
degenerative arthritis and chondrocalcinosis, bilaterally.  
X-ray studies of the right ankle showed an old bimalleolar 
fracture with internal fixation hardware.  There was mild 
joint space narrowing of the medial aspect of the tibiotalar 
joint space, possibly reflecting post traumatic arthritis.

On VA examination in September 1998, the veteran related his 
history of a right ankle injury during a training exercise.  
He described symptoms of constant pain in the right ankle 
with the sensation of numbness in his right first three toes.  
He reported increased swelling in the right ankle and foot 
region which got worse as the day went on.  He stated that 
his activity level was limited due to his condition.  He said 
that he had several injuries to the knees during his service 
with the National Guard.  He complained of intermittent 
stiffness and aching in the knees with difficulty kneeling.  
He reported occasional giving way of the knees but not on a 
regular basis and denied any specific locking at either knee.  
He stated that he had occasional swelling in both knees.  On 
physical examination, 1+ pitting edema of the right ankle was 
noted.  Mild tenderness on palpation of the bony prominences 
of the right ankle was shown.  Range of motion testing of the 
right ankle revealed dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees.  Diminished sensation to pinprick and 
light touch sensation on the dorsum of the right foot was 
shown.  It was noted that the right ankle ligamentous 
structure was intact on testing.  The veteran ambulated with 
a normal step-through pattern which was antalgic.  On 
physical examination of the knees, no joint effusion or 
erythema was apparent.  Minimal joint line tenderness 
bilaterally was shown.  All knee joint ligaments were intact.  
Crepitus on passive range of motion of the knees, right 
greater than left was noted.  Strength of knee flexors, knee 
extensors and hip flexors were 5/5, bilaterally.  The 
diagnoses were chronic right ankle pain with lower extremity 
pitting edema and mild loss of range of motion due to right 
ankle injury and intermittent pain.  Crepitus of the knees, 
right greater than left with no loss of range of motion or 
strength was also noted.  

During the October 1999 RO hearing, the veteran stated that 
he worked as a fire fighter and his increased physical 
disability due to his right ankle and bilateral knee 
disorders caused problems with his employment.  He indicated 
that he experienced limitation of motion and difficulty 
negotiating stairs due to his disabilities.  He testified 
that he had swelling of the right ankle and limitation of 
motion of both knees with soreness, burning, locking and a 
"clicking sound".  It was noted that he used a cane for 
ambulation.  

VA medical records dated December 1997 to May 2000 show 
treatment for the veteran's right ankle and bilateral knee 
disorders, including physical therapy.  Records essentially 
note the veteran's complaints of right ankle and bilateral 
knee pain with decreased range of motion.  A September 1999 
record reflects that the veteran complained of buckling of 
the right knee, difficulty navigating steps and occasional 
swelling in the knees.  A March 2000 record shows that the 
veteran complained of a great deal of pain in the right ankle 
and both knees.  The examiner observed that he had great 
difficulty ambulating and used a cane.  Decreased range of 
motion of the right knee and pain on palpation of insertion 
of medial and collateral ligaments of both knees was noted.  
Physical therapy records generally show that the veteran was 
treated with electric stimulation, exercises and massage to 
relieve his symptoms and increase his range of motion of the 
right ankle and both knees.  

On VA examination in November 1999, the veteran complained of 
constant pain in the right anterior ankle region and weakness 
of the right ankle muscles.  He stated that his pain was 
worsened with any type of use such as long periods of 
standing or walking.  He reported swelling in the ankle 
region on prolonged standing.  The veteran related that he 
had a sensation of instability of the right ankle when 
walking on uneven ground. No specific complaints of locking, 
fatiguability or lack of endurance were noted.  He reported 
one episode of reported right knee buckling with no specific 
complaints of weakness, stiffness, swelling, heat or redness 
changes or locking of the knees.  He stated that he usually 
had to walk up stairs in a sideways type fashion and was 
unable to climb the stairs in an alternating type pattern.  
No episodes of dislocation or recurrent subluxation were 
described.  The veteran indicated that he had difficulty 
performing his duties as a firefighter due to his knee and 
ankle disorders.  Range of motion testing of the right knee 
was non-painful and revealed extension at 0 degrees and 
"full flexion" at 130 degrees.  Range of motion of the 
right ankle revealed dorsiflexion limited at 10 degrees with 
pain at the end range.  Plantar flexion was limited at 30 
degrees with pain at the end range.  Inversion and eversion 
was limited at 10 degrees with pain at the end range.  No 
right knee effusion was shown.  A chronic-appearing swelling 
around the right lateral malleolus was observed.  Pain on 
palpation of the bony prominences of the medial and lateral 
malleolus of the right ankle was noted.  Indistinct loss of 
sensation in the right lower extremity was noted.  Diagnoses 
included chronic right ankle pain with loss of range of 
motion and loss of function and chronic intermittent right 
knee pain related to activity with normal range of motion.  

On VA peripheral nerves examination in November 1999, the 
examiner noted that this major disability appeared to be 
related to chronic pain which, subjectively, occurred on a 
daily basis.  Moderate reduction of strength in the intrinsic 
muscles of the right foot was noted with reflexes intact.  
The examiner indicated that there did not appear to be any 
fixed sensory deficit that followed a dermatomal or 
peripheral nerve distribution.  



II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  It appears that 
all appropriate notice has been provided, and it does not 
appear that additional examination is indicated.  There have 
been letters and other communications from the RO that have 
provided notice as to evidence needed in support of the 
claim.  There have been comprehensive examinations during the 
appeal period, and there is no reason for additional 
examination.  As such, the Board will proceed to the merits 
of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

A.  Right Ankle Disability

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003 (2000).  

The RO has evaluated the veteran's right ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 which provides that 
moderate limitation of ankle motion warrants a 10 percent 
evaluation.  A 20 percent evaluation, the maximum allowable, 
is warranted for marked limitation of motion of the ankle.  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation; and, ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2000).  

Under DC 5262, impairment of the tibia and fibula, a 10 
percent evaluation is warranted for malunion with slight knee 
or ankle disability; malunion and moderate knee or ankle 
disability, warrants 20 percent; malunion and marked knee or 
ankle disability, warrants 30 percent. A 40 percent 
evaluation is warranted for nonunion with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).  

The Board notes that the recent clinical findings do not 
disclose that the appellant has nonunion, or malunion of the 
tibia, and or fibula.  As such DC 5262 in not for 
application.

Ankylosis is defined as a stiffing of the joint.  As the most 
recent VA examination report indicated that the veteran 
demonstrated a certain range of motion in the right ankle, 
ankylosis is not shown.  As such, Diagnostic Code 5270 is not 
for application in evaluating the ankle pathology.  

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order for the 
time period in question.  The current rating contemplates 
residuals of an ankle fracture with arthritis, and marked 
limitation of motion (Diagnostic Codes 5010-5271).  The Board 
notes that the veteran is rated at 20 percent which is the 
maximum rating under this code.  As compensation is 
anticipated under this code for limitation of motion, a 
separate compensable rating for arthritis is not warranted.  
There is no evidence of separate impairment such as 
instability which would provide a basis for a separate 
evaluation.

Furthermore, the Board has also considered the veteran's 
complaints of pain, limitation of motion, and functional loss 
due to pain.  However, even considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating.  Significantly, as noted 
above, there is no basis under the schedular criteria for a 
rating higher than the currently assigned evaluation.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned rating 
and evidence which would suggest higher ratings, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., has not been shown.  

B.  Right and Left Knee Disabilities

The RO originally rated the veteran's right and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight recurrent subluxation or lateral 
instability.  A 30 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, favorable 
ankylosis of the knee, in full extension or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, an evaluation 
of 20 percent is assigned where the cartilage is dislocated, 
with frequent episodes of locking, pain, and effusion.  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  The 
average normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2000).  

In this case, recent medical examinations revealed full range 
of motion the right and left knees without pain.  The motion 
recorded was described as a full range of motion for this 
veteran.  The veteran reported no episodes of dislocation or 
recurrent subluxation; however, he indicated a sensation of 
instability and one episode of buckling.  Crepitation on 
passive range of motion was objectively noted and X-ray 
studies revealed degenerative arthritis of both knees.  The 
Board finds that the objective findings of the veteran's 
right and left knee disabilities do not warrant more than a 
10 percent evaluation at this time.  First, there is no 
evidence of ankylosis as reflected in the veteran's 
reportedly full range of motion.  Accordingly, there is no 
basis on which to assign a higher rating under Code 5256.  In 
addition, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating of 20 
percent under Code 5258.  

Further, a rating in excess of 10 percent under DC 5257 for 
the veteran's right and left knee disabilities is not 
warranted on the basis that more than slight knee impairment 
has not been shown.  There is no current or recurrent 
subluxation or instability revealed by examination.  The 
recent VA examinations have not reflected findings of 
swelling or effusion.  The Board notes that evidence shows 
full range of motion of both knees and in no case has the 
degree of limitation of flexion or extension been compensable 
under Diagnostic Codes 5260 or 5261.  Thus, the Board finds 
that a rating higher than 10 percent by analogy to arthritis 
would not be appropriate because there is no competent 
evidence of limitation of motion of the right or left knee to 
a compensable degree.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  The medical evidence of record does not 
reflect the existence of pain to the extent that it limits 
flexion or extension to the degrees warranted for an 
evaluation in excess of 10 percent.  Even when every reported 
range of motion reported is accepted as correct, the reported 
ranges of motion do not support an evaluation in excess of 10 
percent.  


ORDER

An increased evaluation for a right ankle disorder, currently 
rated 20 percent disabling, is denied.  

An increased evaluation for a right knee disorder, currently 
rated 10 percent disabling, is denied.  An increased 
evaluation for a left knee disorder, currently rated 10 
percent disabling, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


